Citation Nr: 0937760	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-40 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1952 to April 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran's service-connected carpal tunnel syndrome (CTS) 
of the right wrist (dominant) is manifested by no more than 
mild incomplete paralysis.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right wrist CTS are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

The RO's December 2003 and February 2007 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a readjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini, 18 
Vet. App. at 120.

With respect to the Dingess requirements, the RO's February 
2007 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  

Moreover, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (finding that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA has also provided the Veteran with VA examinations in 
March 2007 and May 2009 to determine the severity of his 
service-connected right wrist CTS.  38 C.F.R. § 3.159(c)(4).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

By a May 2007 rating decision, the RO granted service 
connection for right wrist CTS and assigned a 10 percent 
evaluation effective December 11, 2006.  In December 2007, 
the Veteran filed a notice of disagreement to the RO's rating 
decision, contending that his right wrist CTS warranted an 
evaluation in excess of 10 percent.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2009).  Complete paralysis of the 
median nerve produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle   
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.   

A May 2009 VA examination report indicated that the Veteran 
is right-hand dominant.  Complete paralysis of the median 
nerve warrants the maximum 70 percent evaluation in the major 
hand, and a 60 percent evaluation in the minor hand.  Id.  
Additionally, severe incomplete paralysis of the median nerve 
warrants a 50 percent evaluation in the major hand, and a 40 
percent evaluation in the minor hand.  Id.  Moderate 
incomplete paralysis of the median nerve warrants a 30 
percent evaluation in the major hand, and a 20 percent 
evaluation in the minor hand.  Id.  Mild incomplete paralysis 
of the median nerve warrants a 10 percent evaluation in 
either the major or the minor hand.  Id.   

The Veteran's service treatment records revealed that in May 
1954, he presented to the hospital with a laceration on the 
ulnar aspect of the flexor surface on the right wrist.  He 
complained of pain in the wrist, pain upon flexing his 
fingers, and loss of sensation over the right ring and little 
fingers.  It was noted that that after treatment, flexion of 
the fingers became less painful.


In March 2007, the Veteran underwent a VA examination in 
connection with his claim for service connection for right 
wrist CTS.  The Veteran reported that while on active duty, 
he sustained a laceration of the right wrist.  He reported 
that after the laceration was sutured it became infected, and 
he was in sickbay for two weeks with an elevated right arm.  
He further reported that since sustaining the laceration, he 
experienced decreased feeling in his right little and ring 
fingers, but was able to move his fingers.  Finally, he 
reported that his scars "healed up pretty well and faded 
away after fifty-three years and he has no problem."

Upon physical examination, there were no scars visible on the 
right wrist.  There was no swelling, edema, effusion, 
instability, weakness, or tenderness.  Range of motion 
testing of the right wrist revealed "plantarflexion" [sic] 
to 60 degrees, dorsiflexion to 65 degrees, ulnar deviation to 
40 degrees, and radial deviation to 25 degrees.  There was no 
pain or incoordination noted.  There was also no limitation 
of movement of the right wrist due to pain, weakness, 
fatigue, or repetitive use.  Grip strength was normal.  No 
deformity was noted.  Movements of the right wrist were 
within normal limits.  The Veteran was able to approximate 
the tip of his fingers to the tip of his thumb, and he was 
able to approximate the tip of his fingers with the proximal 
crease.  It was further noted that the Veteran had a little 
bit of decreased sensory perception over the dorsal aspect of 
the right little finger, but otherwise, sensory function was 
normal.  

The diagnosis was right wrist laceration, with mild residual 
numbness.  An addendum to the VA examination report noted 
that nerve conduction studies revealed right ulnarsensory 
neuropathy compatible with history of trauma and infection of 
the right wrist.  The report further noted that nerve 
conduction studies revealed slowing of the right ulnar nerve 
at the elbow, and slowing of the right median nerve at the 
wrist, compatible with a diagnosis of carpal tunnel syndrome.

A November 2007 VA treatment record indicated that the 
Veteran presented for evaluation and treatment of his right 
wrist.  His chief complaint was right wrist pain and his 
secondary complaint was right ring and little finger 
numbness.  The Veteran reported that since sustaining a 
laceration to his right wrist in service, he experienced 
impaired sensibility in his ring and little fingers.  The 
Veteran further reported that two months prior, he 
experienced discomfort in his right wrist after using a 
hammer.  He stated that he was provided a neutral wrist 
brace, but continued to experience discomfort and pain 
throughout his wrist.  

Physical examination of the Veteran's right hand and wrist 
did not reveal obvious deformity.  Upon examination of the 
Veteran's hand, no definite wound was identified.  The 
examiner stated that it appeared the Veteran may have had a 
well-healed laceration along the ulnar aspect of his wrist.  
There was a positive Tinel's over the Guyon canal along the 
ulnar aspect of his wrist, as well as over his dorsal ulnar 
sensory branch.  The elbow flexion test was mildly positive 
over the cubital tunnel, but dysesthesias into his ring and 
little fingers was not found.  Range of motion was to 35 
degrees of extension, 35 degrees of flexion, 10 degrees 
radial deviation, and 25 degrees ulnar deviation.  No 
swelling or instability was noted.  The impression was right 
wrist osteoarthritis.  

In a December 2007 letter, the Veteran's employer stated that 
due to the difficulties Veteran was experiencing with his 
right hand, he was not be able to safely and adequately 
perform the duties of a truck driver.  Specifically, the 
Veteran's employer stated 

[i]t is my opinion based on the 
requirements of our jobs and the jobs of 
our industry, that [he] will not be able 
to work here or in the transportation 
industry [...] [he] must be able to hook 
up, crank dollies, close doors and on 
occasion handle freight; and do minor 
mechanical adjustments to the equipment.  

At a VA examination in May 2009, the Veteran complained that 
he felt pain all of the time, he could not grip well, and his 
hand swelled when he used it.  He stated that while he was 
able to move his right wrist, he was unable to use it to the 
same extent he could his left hand.  He reported that his 
ring and little fingers tingled all of the time.  He 
indicated that he had been a truck driver for about twenty-
seven years, but stopped working three years prior because he 
had prostate cancer, and because his employer learned of his 
hand condition.  The Veteran complained of pain, swelling, 
stiffness, and weakness, but not of deformity, giving way, 
instability, incoordination, decreased speed of joint motion, 
episodes of dislocation or subluxation, locking episodes, 
effusions, or flare-ups of joint disease.  

Physical examination revealed no evidence of abnormal weight 
bearing, no loss of bone, no recurrent shoulder dislocations, 
and no inflammatory arthritis.  Range of motion testing 
revealed right dorsiflexion to 40 degrees without pain and 
with pain up to 45 degrees, right palmar flexion to 45 
degrees without pain and with pain up to 50 degrees, right 
radial deviation to 15 degrees without pain and with pain up 
to 20 degrees, and right ulnar deviation to 30 degrees 
without pain and with pain up to 35 degrees.  There was 
objective evidence of pain with active motion on the right 
side, objective evidence of pain following repetitive motion, 
and no additional limitations after three repetitions of 
range of motion testing.

X-rays of the right wrist revealed a small osseous fragment 
adjacent to the second metacarpal head, as well as a small 
calcification inferior to the triquetrum on the oblique view 
and a small calcification anterior to the proximal carpal row 
on the lateral view.  There were degenerative changes of the 
first carpometacarpal joint with oseophyte formation and 
small calcifications within the joint, and irregularity of 
the distal scaphoid.  There was neutral ulnar variance, the 
distance between scaphoid and lunate was normal, and the 
lunate had a normal relation to the capitate on the lateral 
view.  The impression was degenerative changes of the right 
wrist.  The VA examiner opined that the current degenerative 
changes of the Veteran's right wrist were "less likely 
related to laceration of [the] right wrist on the ulnar 
aspect of the flexor surface in May 1954 as the x-ray of the 
right wrist revealed degenerative changes of first 
carpometacarpal joint, and it is most likely age 
related. . . . " 

Upon examination of the Veteran's peripheral nerves, the 
Veteran noted that he experienced tingling in his right ring 
and little fingers all of the time.  There was no motor 
function impairment shown.  Pain, vibration, and position 
sense were normal.  Muscle atrophy, abnormal muscle tone or 
bulk, tremors, tics, or other abnormal movements were not 
found.  The joint function was not affected by the nerve 
disorder.  


A June 2009 VA treatment record noted the Veteran's continued 
complaints of numbness and tingling in his right ring and 
little fingers.  It was noted that motor power was intact at 
the right upper extremity in the ring and little fingers.  
The impression was right carpal tunnel syndrome.  

Based on the evidence discussed above, the record does not 
support an initial evaluation in excess of 10 percent for the 
Veteran's right wrist CTS.  Subjectively, the Veteran's right 
wrist CTS is manifested by decreased sensation and constant 
tingling in the right ring and little fingers, pain, 
swelling, stiffness, and weakness of the right wrist.  
Objectively, the Veteran's right wrist CTS is manifested by 
slowing of the right median nerve in the right wrist, normal 
grip strength, and normal sensory function, except for a bit 
of decreased sensory perception over the dorsal aspect of the 
right little finger.  As this evidence does not reflect more 
than mild incomplete paralysis of the median nerve, an 
initial evaluation in excess of 10 percent for right wrist 
CTS is not warranted under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515. 

Other diagnostic codes pertaining to the wrist have been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
As the medical evidence revealed slowing of the right ulnar 
nerve at the elbow, right ulnarsensory neuropathy compatible 
with history of trauma to the right wrist, and a positive 
Tinel's over the Guyon canal along the ulnar aspect of the 
wrist, as well as over the dorsal ulnar sensory branch, the 
Board has also considered whether a higher rating could be 
provided under Diagnostic Code 8516, for disabilities 
affecting the ulnar nerve resulting in the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  
Again, however, the Veteran's carpal tunnel syndrome of the 
right wrist most nearly fits the picture of "mild," which is 
already rated 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

Additionally, ankylosis of the wrist, and limitation of 
motion or ankylosis of any digits of the right hand, is not 
shown.  As such, Diagnostic Codes 5214, 5216, 5217, 5218, 
5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 
5229, and 5230 are not for application.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5216-5230 (2009).  Although a November 
2007 VA treatment record indicated restricted range of motion 
of the right wrist, an evaluation in excess of the 10 percent 
currently assigned is not available under Diagnostic Code 
5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009); see 
also 38 C.F.R. § 4.14 (2009).  Accordingly, a rating in 
excess of 10 percent is not warranted under alternate 
diagnostic codes. 

A separate evaluation has also been considered for scars of 
the wrist.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2009).  A November 2007 VA treatment record noted that the 
Veteran may have had a very well healed laceration along the 
ulnar aspect of his wrist.  However, during the Veteran's 
March 2007 VA examination, there were no scars visible on the 
right wrist.  Moreover, during the examination, the Veteran 
reported that his scars "healed up pretty well and faded 
away after fifty-three years and he has no problem."  
Accordingly, a separate evaluation for a scar of the right 
wrist is not warranted.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the assigned 
10 percent rating inadequate.  The Veteran's right wrist CTS 
is evaluated as paralysis of the median nerve pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8515, the criteria of which 
is found by the Board to specifically contemplate the level 
of occupational and social impairment caused by this 
disability.  Id.  As noted above, the Veteran's right wrist 
CTS is manifested by symptoms of tingling and decreased 
sensory perception in the right ring and little fingers, 
slowing of the right median nerve at the wrist, and 
restricted range of motion at the wrist, but there was no 
evidence of abnormal muscle tone, strength, or sensory 
perception to demonstrate more than mild incomplete paralysis 
of the median nerve.  In fact, during his March 2007 VA 
examination, the Veteran's grip strength was normal, and he 
was able to approximate the tips of his fingers to his thumb.  
A November 2007 VA treatment record indicated that the 
Veteran did not have dysesthesias into his right ring and 
little fingers.  During the Veteran's May 2009 VA 
examination, no motor function impairment was noted, pain, 
vibration, and positive sense were normal, and there were no 
affected nerves.  

When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
10 percent disability rating for his right wrist CTS.  A 
rating in excess thereof is provided for certain 
manifestations of wrist conditions but the evidence of record 
does not demonstrate that such manifestations are present in 
this case.  The criteria for a 10 percent disability rating 
more than reasonably describes the Veteran's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  

Although the Veteran's employer indicated that the Veteran 
would be unable perform the duties of a truck driver due to 
difficulties with his right hand, the Veteran indicated 
during his May 2009 VA examination that he stopped working 
three years prior due to his prostate cancer in addition to 
the fact that his employer learned of his "hand condition."  
Moreover, the Veteran's May 2009 VA examination revealed no 
motor function impairment, normal vibration and position 
sense, and no muscle atrophy.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
in excess of 10 percent for right wrist CTS at any time 
during the period pertinent to this appeal, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Fenderson, 12 Vet. App. at 126. 


ORDER

An initial evaluation in excess of 10 percent for right wrist 
CTS is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


